        Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 1 of 6 PageID: 1



ARI D. KUNOFSKY
Trial Attorney, Tax Division
U.S. Department of Justice
PO Box 227
Washington, DC 20044
Tel. (202) 353-9187
Fax (202) 514-6866
Ari.D.Kunofsky@usdoj.gov

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )       Civil No.
                                                 )
 KENNETH PAUL CRAWFORD, Jr.,                     )
 624 Whispering Woods Court                      )
 Mays Landing, NJ 20619,                         )
                                                 )
                Defendant.                       )

                  COMPLAINT TO NULLIFY FALSE LIEN FILINGS &
                          ENJOIN FURTHER FILINGS

        The plaintiff, the United States of America, at the request of the Chief Counsel of the
 Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of the

 Attorney General of the United States, brings this action to obtain a judicial declaration that the

 financing statement (Form UCC-1) filed on or about January 25, 2019, against prosecutors John
 Kane and Sean Green are void and without legal effect, an order to mark the financing statement

 as void, and to enjoin the defendant from all future filing of similar documents.




                                                     1                                          17360981.3
         Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 2 of 6 PageID: 2



                                  JURISDICTION AND VENUE
         1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345 and

26 U.S.C. § 7402.

         2.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events, namely the filing of false financing statements giving rise

to this Complaint, arose within this jurisdiction.

                                                PARTIES

         3.     The plaintiff is the United States of America.

         4.     Defendant Kenneth Paul Crawford, Jr., (“Crawford”) resides in Mays Landing, New

Jersey, which is within the jurisdiction of this Court.

                                         CLAIM FOR RELIEF

         5.     On August 29, 2018, an indictment was filed in this Court against Crawford in the

matter of USA v. Kenneth Crawford, Jr., Case no. 18-cr-505-RBK (D.N.J.). This indictment was

subsequently unsealed by the Court. Id. The criminal matter is pending before this Court. Id.

         6.     On January 8, 2019, Crawford filed a financing statement (Form UCC-1) with the

Clerk of Atlantic County against the “UNITED STATES OF AMERICA in care of Richard E.

Zuckerman, d/b/a Princ. Dep. Ass. A.G.” He alleges that the United States owes him $66,000,000.

Crawford asserts he obtained a default judgment against the United States for this amount as part of a

document filed in his criminal case.

         7.     The Clerk of Atlantic County marked this financing statement as void and returned

it to Crawford because the United States cannot be a valid debtor.

         8.     Crawford then filed a new financing statement on January 25, 2019. Rather than

name the United States as a debtor, he named the prosecutors assigned to the criminal case against

                                                     2                                          17360981.3
        Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 3 of 6 PageID: 3



him, specifically Assistant Section Chief John N. Kane and Trial Attorney Sean M. Green of the

United States Department of Justice, as the debtors. Crawford alleges that these federal

prosecutors each owe him $1,468,800.

        9.     The Atlantic County Clerk accepted the financing statement filed against the

prosecutors. By filing this financing statement, Crawford has made these documents available for

public inspection, which potentially effects the credit report and financial standing of the

prosecutors.

        10.    In his criminal case, Crawford filed an invoice of the purported debts owed to him,

along with various documents that he alleges gave rise to the debts. A copy of that filing, which

includes a copy of the financing statements described above, is attached as Exhibit A. The

financing statement specific to Assistant Chief Kane and Trial Attorney Green is found on pages

27 and 28 of Exhibit A.

        11.    In Exhibit A, Crawford asserted that he raised a “counterclaim” against Assistant

Chief Kane and Trial Attorney Green in his criminal case. These counterclaims include:

$1,130,000 for the “impairment of liberty;” $300,000 for the production of his DNA, passport, and

arms; $30,000 for his cost of attending a court hearing (at a rate of $10,000 per appearance); and

$8,800 for the time drafting various documents related to the criminal case against him, for a total

amount due $1,468,800.

        12.    In Exhibit A, Crawford further claims these federal employees somehow defaulted

on the purported counterclaim, and he now has default judgments against each of them personally.

        13.    No court of competent jurisdiction has entered a judgment in favor of Crawford

against Assistant Chief Kane or Trial Attorney Green.



                                                  3                                            17360981.3
        Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 4 of 6 PageID: 4



        14.    Assistant Chief Kane and Trial Attorney Green do not owe any lawful debts to

Crawford.

        15.    Crawford’s claims against Assistant Chief Kane and Trial Attorney Green, as set

forth in Exhibit A, are patently frivolous.

        16.    The financing statement that Crawford filed against these federal employees is

specifically calculated to interfere with the enforcement of the internal revenue laws of the United

States. The financing statement was intended to molest, interrupt, hinder, or impede an employee

or officer of the United States who was performing his or her official duties.

        17.    Crawford’s financing statement is without any legal basis and is solely designed to

harass federal officers or employees in the performance of their official duties, resulting in an

irreparable harm to the United States.

        18.    The public interest will be served by an order declaring that the financing statement

is void, an order allowing the financing statement to be marked void in the Atlantic County Clerk’s

office record, and permanently enjoining Crawford and all those in active concert or participation

with him from filing or attempting to file any document or instrument which falsely purports to

create a nonconsensual lien or similar order or judgment against the persons or property of any

federal officer or employee.

      WHEREFORE, the United States of America prays that this Court:

      A.       Determine, adjudge, and declare that the financing statement filed against

 Assistant Chief Kane and Trial Attorney Green filed by Defendant Kenneth P. Crawford, Jr., to
 be void and of no legal effect;




                                                  4                                            17360981.3
        Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 5 of 6 PageID: 5



        B.      Authorize the United States to file with the Atlantic County Clerk a copy of this

 Court’s order marking mark the financing statement as void, and to require the Atlantic County
 Clerk to index its order against the financing statement;

        C.      Permanently enjoin Defendant Kenneth P. Crawford, Jr., his agents, servants,

 employees, and attorneys, as well as all others in active concert or participation with him from

 filing, or attempting to file, any document or instrument which falsely purports to create a
 judgment against the person or property of any employee or officer of the United States;

        D.      Award the United States of America its costs and reasonable attorney’s fees

 incurred in this action; and

        E.      Grant such other and further relief as the Court deems to be just and proper.



         DESIGNATION UNDER LOCAL RULE OF CIVIL PROCEDURE 101.1(f)

       In accordance with Local Rule of Civil Procedure 101.1(f), the undersigned designates the

United States Attorney for the District of New Jersey to receive service of all notices or papers in

this action at the following address:

       Chief, Civil Division
       United States Attorney’s Office
       District of New Jersey
       970 Broad Street, Ste. 700
       Newark, New Jersey 07102

                                                      /s/ Ari D. Kunofsky
                                                      ARI D. KUNOFSKY
                                                      Trial Attorney, Tax Division
                                                       U.S. Department of Justice




                                                  5                                             17360981.3
        Case 1:19-cv-15776 Document 1 Filed 07/24/19 Page 6 of 6 PageID: 6



                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I certify that the matter in controversy alleged in the

foregoing Complaint is not the subject of any other action pending in any court, or of any pending

arbitration or administrative proceeding.


Date: July 24, 2019.
                                                     /s/ Ari D. Kunofsky_________________
                                                     ARI D. KUNOFSKY
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 353-9187
                                                     Facsimile: (202) 514-6866
                                                     Email: Ari.D.Kunofsky@usdoj.gov




                                                 6                                            17360981.3
                            Case 1:19-cv-15776 Document 1-1 Filed 07/24/19 Page 1 of 2 PageID: 7
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Kenneth Crawford Jr

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Atlantic
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Ari D. Kunofsky, US Department of Justice- Tax Division                                                     unknown
555 4th St., NW, Suite 6112; Washington DC 20001
ph. (202) 353-9187

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Void frivolous liens and enjoin taxpayer from filing further liens
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         0.00                                     JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/24/2019                                                              /S/ Ari D. Kunofsky
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 1:19-cv-15776 Document 1-1 Filed 07/24/19 Page 2 of 2 PageID: 8
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 1 of 29 PageID: 9
Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 1 of 29 PageID: 237




                                                                 Government
                                                                   Exhibit
                                                                 _____________
                                                                       A
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 2 of 29 PageID: 10
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 2 of 29 PageID: 238
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 3 of 29 PageID: 11
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 3 of 29 PageID: 239
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 4 of 29 PageID: 12
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 4 of 29 PageID: 240
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 5 of 29 PageID: 13
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 5 of 29 PageID: 241
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 6 of 29 PageID: 14
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 6 of 29 PageID: 242
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 7 of 29 PageID: 15
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 7 of 29 PageID: 243
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 8 of 29 PageID: 16
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 8 of 29 PageID: 244
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 9 of 29 PageID: 17
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 9 of 29 PageID: 245
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 10 of 29 PageID: 18
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 10 of 29 PageID: 246
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 11 of 29 PageID: 19
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 11 of 29 PageID: 247
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 12 of 29 PageID: 20
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 12 of 29 PageID: 248
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 13 of 29 PageID: 21
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 13 of 29 PageID: 249
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 14 of 29 PageID: 22
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 14 of 29 PageID: 250
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 15 of 29 PageID: 23
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 15 of 29 PageID: 251
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 16 of 29 PageID: 24
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 16 of 29 PageID: 252
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 17 of 29 PageID: 25
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 17 of 29 PageID: 253
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 18 of 29 PageID: 26
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 18 of 29 PageID: 254
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 19 of 29 PageID: 27
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 19 of 29 PageID: 255
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 20 of 29 PageID: 28
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 20 of 29 PageID: 256
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 21 of 29 PageID: 29
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 21 of 29 PageID: 257
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 22 of 29 PageID: 30
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 22 of 29 PageID: 258
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 23 of 29 PageID: 31
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 23 of 29 PageID: 259
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 24 of 29 PageID: 32
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 24 of 29 PageID: 260
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 25 of 29 PageID: 33
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 25 of 29 PageID: 261
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 26 of 29 PageID: 34
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 26 of 29 PageID: 262
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 27 of 29 PageID: 35
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 27 of 29 PageID: 263
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 28 of 29 PageID: 36
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 28 of 29 PageID: 264
Case 1:19-cv-15776 Document 1-2 Filed 07/24/19 Page 29 of 29 PageID: 37
 Case 1:18-cr-00505-RBK Document 35 Filed 02/07/19 Page 29 of 29 PageID: 265
                Case 1:19-cv-15776 Document 1-3 Filed 07/24/19 Page 1 of 2 PageID: 38

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
            KENNETH PAUL CRAWFORD, Jr.                             )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                         KENNETH PAUL CRAWFORD, Jr.
                                         624 Whispering Woods Court
                                         Mays Landing, NJ 20619



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 1:19-cv-15776 Document 1-3 Filed 07/24/19 Page 2 of 2 PageID: 39
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
